DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 29, 2021 has been entered.
Formal Matters
Applicant’s amendments and arguments in the reply filed on November 29, 2021 are acknowledged and have been fully considered due to the entered request for continued examination.  Claims 1, 3-6, 8, 10, and 15-17 are pending.  Claims 1, 3-6, 8, 10 and 16-17 are under consideration in the instant office action. Claim 15 remain withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected invention, there being no allowable generic or linking claims. Claims 2, 7, 9, and 11-14 are cancelled. Applicant’s amendments and arguments necessitated a new ground of rejections. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). It is noted, however, that applicant has not filed a certified copy of the GB 0610096.0 application as required by 35 U.S.C. 119(b) either in the instant application or in the parent application 12/274,088. Applicant is requested to file the certified copy of the GB 0610096.0 application.
Response to Applicant’s arguments
Applicant indicated that the applicant has requested a certified copy of the GB 0610096.0 and will provide it upon receipt.
The examiner notes applicant’s statement and continue to maintain the request
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
Moot Arguments
Applicant’s arguments are moot in view the new rejections set forth below addressing the newly added limitations.
New Rejections-Necessitated by Applicant’s Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made, absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. §§ 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).
Claims 1, 3-6, 8, 10, and 16-17 are rejected under pre-AIA  35 U.S.C. § 103(a) as being obvious over Dewan et al. (WO 2005120471, IDS reference, previously cited), Montecalvo et al. (US Patent No. 5810756, newly cited), Wolter et al. (US Patent No. 5132115, IDS reference, previously cited) and Anhauser et al. (US 6315854, previously cited).
Applicant Claims
Applicant claims a surface mountable delivery device.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Dewan et al. disclose a transdermal drug delivery device comprises a reservoir layer (10), which consists of one or more chambers (24) for containing a drug. A lower surface of the reservoir layer (10) is bounded by a resilient membrane (12), which is perforated by pores (26) through which the drug may be delivered from the chambers (24). Connected to the reservoir layer (10) is an extensor means (18), which can be actuated by control means (22) to deform the reservoir layer (10) such that the chambers (24) are compressed and the pores (26) are enlarged, thereby forcing the drug from the chambers (24) through the pores (26) and into contact with the patient’s skin (30). When the resilient membrane (12) is adhered to the skin (30), the extension and relaxation of the device causes simultaneous stretching and relaxation of the skin (30), disrupting the barrier presented by the skin’s surface and enhancing delivery of the drug (see abstract and claim 1). The transdermal drug delivery device illustrated in Figure 2 comprises a reservoir layer10 that consists of a series of chambers containing one or more drugs or other therapeutic molecules in one or more type of formulation. The reservoir layer 10 is flexible and its lower surface is bounded by a resilient membrane 12, which is perforated by pores through which the drug formulation can pass. An adhesive layer 14 is applied to the membrane 12, which is intended to attach the device to the skin of a patient. The adhesive layer 14 must be suitable for removably bonding the membrane 12 to human or animal skin (see page 11). The device has the potential to deliver the following formulations: • Solids - e.g., particles and lyophilised material • Liquids • Semi-solids • Emulsions • Gels (page 9). The diameter of the pores may be between a few micrometers and 1000 micrometers (1 mm)(pages 13). The material of composition of the reservoir chambers 24 may be polymeric, e.g. the Eudragit (Registered Trade Mark) range of pharmaceutical polymers sold by Rohm GmbH, acrylic acid cross-linked polymers, or PDMS (polydimethylsiloxane) (page 13) which is hydrophobic. Dewan et al. teach on page 9 lines 25-33 and page 10, lines 1-9 that the device has potential uses in the following therapeutic categories, among others:
 • Contraception - e.g., ethinyl estradiol and a novel progesterone, norelgestromin.
• Cancer pain - e.g., Duragesic, a formulation of fentanyl citrate, a potent opioid analgesic, commonly used for chronic cancer pain management.
 • CNS - e.g., rotigotine patch for dopamine stimulation required to reduce fluctuating Parkinson's symptoms and selegiline for depression.
 • Diabetes - e.g., Insulin
• Hormone replacement and pain related - e.g., Estraderm (estradiol), indicated for the relief of moderate to severe vasomotor symptoms and for the treatment of osteoporosis.
• Cardiovascular - e.g., Nitroderm TTS (nitroglycerin)
 • Vaccines - e.g., to elicit an immune response
Ascertainment of the Difference between Scope the Prior Art and the Claims
(MPEP §2141.012)
Dewan et al. does not specifically teach the newly added limitations a backing layer on a second side of the porous nonwoven layer opposite to the side adjacent to the support layer, the backing layer being sealed against the support layer encapsulating the porous nonwoven material, and an adhesive coating on the exterior of the backing layer for securing the backing layer of the gel delivery device to a surface. These deficiencies are cured by the teachings of Montecalvo et al.
Montecalvo et al. teach a perforated medical adhesive tape has a tape backing layer formed from flexible sheet material, e.g., plastic film, and a pressure-sensitive adhesive layer for bonding the adhesive tape to the skin of a patient. The pressure-sensitive adhesive layer is flexible, deformable, elastic and has a permanently tacky surface. The backing layer has a planar outer surface with a multiplicity of upwardly extending protrusions, i.e., minute mounds which are upward deflections in the tape with corresponding upwardly extending, downwardly opening concavities or indentations in its lower surface below each of the protrusions. Each of the protrusions has a pierced opening located at its approximate center. The openings are elevated above the planar surface of the tape, and each opening extends through both the tape backing and the pressure-sensitive adhesive layer to facilitate the diffusion of air and moisture vapor through the tape. The tape is pierced with a multiplicity of heated needles, each having a tapered point. To control the size of the openings, the tape is pierced a predetermined distance by the heated needles. The heat of each needle expands each opening in the adhesive layer by melting and fusing the adhesive around the opening into the greater surrounding cooler mass of the pressure-sensitive adhesive layer (see abstract).  The invention is highly effective using either a porous backing, e.g., cloth or nonwoven tape, or a nonporous backing such as a plastic film, e.g., polyethylene film. The present invention makes it easy to tear the tape in either the machine direction or the cross-machine direction along lines formed by aligned rows and columns of perforations 20. Moreover, the tape 12 remains porous throughout its life and after it has been applied to the skin. In addition, the size of the openings 20, and consequently the porosity of the tape, can be easily and reliably changed by changing the penetration depth of the needles 30. The spacing between the openings 20 can also be changed as desired to adjust the porosity of the tape 12 by changing the spacing between the needles 30 on the roll 42. Reducing the space between the needles 30 will, of course, increase the porosity of the tape. The heat provided by the heaters 44 and 46 can be used to control the size and permanence of the openings 20. If the needles 30 are too cold, it will be more difficult to achieve the desired penetration of the tape 12. Some degree of melting, especially of the adhesive layer 16, is helpful in achieving permanent openings 20. By increasing the needle temperature or by inserting the needles 30 further, larger openings 20 are produced. However, if the needles 30 are too hot, the tape 12 will melt too much around the openings 20 and a residue or charred material may build up on the needles 30 or fire may occur. With typical pressure-sensitive adhesives, the needles 30 do not have to be heated above about 250.degree. C. to 270.degree. C. If typical medical tape is heated above about 270.degree. C., there is a tendency for residue to accumulate on the tape 12 and on the needles 30.

Dewan et al. does not specifically teach the limitations of claims 10-12 and the nonwoven fabric. These deficiencies are cured by the teachings of Wolter et al. 
Wolter et al. teach a transdermal therapeutic system is disclosed which comprises an optional flexible backing layer, one or more drug reservoir(s), one or more adhesive layer(s) and optionally a detachable protective layer for the skin contact surface of the flat therapeutical system. The skin contact area of the therapeutical system is a skin contact layer which has one or more non-adhesive drug-releasing section(s) and one or more skin-adhesion section(s), which optionally contain a further drug. A process is disclosed for the production of the system, as well as the use thereof for local or systemic, transdermal administration of drugs in human or veterinary medicine or in cosmetics (see abstract). 
Referring now to FIG. 2, an adhesive layer 4 which ensures cohesion with a drug reservoir layer 5 is arranged under a backing layer 3. The reservoir layer 5 is overlapped by a perforated support layer 6 which has a skin adhesion layer 1 on the skin side thereof. The hollow spaces resulting from perforation are completely filled by material from the drug reservoir 5, which in this case also forms the drug-releasing sections 2, so that drug-releasing sections 2 and skin adhesion sections 1 alternate on a single level of the skin contact surface (apparatus). FIGS. 3 and 4 illustrate a preferred embodiment according to principle B. In this embodiment, a drug-releasing area 8 is interrupted by symmetrically arranged hexagonal skin adhesion section 7. In this case also, the arrangement of the adhesive areas, their distances from one another, their size and their geometric forms are variable and may be changed as required. The structure of the system shown from the skin contact area in FIG. 3 may be appreciated from the greatly enlarged cross-section shown in FIG. 4. A backing layer 9 is provided to an intermediate layer 10, which in turn, contacts a reservoir layer11. Disposed in the reservoir layer 11 are skin adhesion areas 7, which are on a single level with the surface of the drug reservoir 11 and are capable of forming a seal with the skin. The contact areas 7 are thus surrounded by the drug-releasing areas 8. The backing layer covering the reservoir on the side away from the skin may be permeable or impermeable. It must be flexible and is mainly used for providing further mechanical stability to the system. If parts of the reservoir or of the incorporated drugs are volatile the backing layer for these drugs must be impermeable. It may have one or several layers. Substances which can be used in its production include polymeric substances, for example polyethylene, polypropylene, polyethylene terephthalate and polyamides. Further possible materials include metal sheets, for example aluminium foil, alone or coated with a polymeric substrate. Permeable backing layers include, for example, textile sheets, such as woven and fleecy materials or even porous polymer materials. The required thickness of the backing layer depends on the material selected, but should be in the range from 5 to 150 micrometers, preferably between 10 and 60 micrometers. If the self-adhesiveness of the reservoir layer is not sufficient for a long-term union with the backing layer, adequate union may be attained using an adhesive intermediate layer, whereby the adhesive forces between the backing and intermediate layers must be greater than those between the skin contact surface and the skin. All physiologically acceptable adhesives which are inert towards drugs and the remaining components of the reservoir are suitable, e.g. those based on rubber, rubber-like synthetic homo-, co- or block-polymers, polyacrylic acid, esters and their copolymers, polyurethanes and silicones. The thickness of the adhesive intermediate layer 10 is preferably between 10 and 100 μm, most preferably between 20 and 40 μm. 
In the embodiments of the invention according to principle A (in which drug-releasing areas are arranged over a skin-adhesion layer), it has proved advantageous for the adhesion layer to be applied to a support layer which is in contact with the drug reservoir. Arrangements without this support layer are, of course, possible, and may be advantageous with especially stable drug reservoir layers. The support layer has openings, preferably transit pores, which are partially or wholly filled up to the skin contact surface with drug-releasing material. Materials for forming this flexible support layer include, for example paper, plastic and metal sheets or textile sheets. The layer thickness should be between 5 μm and 2 mm, preferably between 10 μm and 500 μm. If a secure union between the drug reservoir layer and the support layer cannot be provided by the self-adhesiveness of the reservoir, it can be achieved by applying an additional adhesive layer between the support material and the drug reservoir, whereby the adhesive forces within the entire system must be greater than those between the skin contact surface and the skin. The adhesive layer may cover the entire area of contact between the drug reservoir layer and the support layer, or it can also be confined to the areas of the support layer parallel to the skin. The adhesive to be used, as with the adhesives of the intermediate layer between the reservoir and the backing layer, must effect greater adhesion within the system than between the skin and the skin contact surface. The thickness of this adhesive layer varies preferably between 10 and 100 μm, especially between 20 and 40 μm. A planar therapeutic system according to claim 9, characterized in that the supporting layer is formed of flexible material selected from the group consisting of paper, textile sheet, metal film, plastic film and laminates thereof (see claim 10). For list of active agents see claims 13-14.
Wolter et al. in example 1 teach a layer of an acrylate copolymer solution (DUROTAK 280-2415, National Starch & Chemical B.V., Netherlands) (solids content: 44%, 93.3 parts acrylate copolymer+6.7 parts colophony methyl ester in ethyl acetate) is applied to a paper-sheet with an adhesive finish attained by silconisation (weight per unit area: 95 g/m.sup.2) by means of a roller. The thickness of the layer is such that an adhesive layer having a weight per unit area of 44 g/m.sup.2 results after subsequent drying at 65.degree. C. A polyamide non-woven fabric with a weight per unit area of 33 g/m.sup.2 is then used to line the contact-adhesive face and the laminate is then brought to a heated screen roller of an embossing calender. The screen roller is designed with the following dimensions: staggered rows of truncated pyramids with a clearance of 2 mm; clearance of the frustums within a row: 2.5 mm; rhombic basal area of the frustums: 2.7 mm.sup.2 ; rhombic crown area of the frustums: 0.48 mm.sup.2 ; height of the frustums: 0.85 mm. Perforation is effected at 280.degree. C. and yields a laminate in which the non-woven fabric and the adhesive layer have perforations in a regular arrangement with a total proportion of 9% of the total area. The silicon paper is removed and a siliconised polyester sheet (weight per unit area: 145 g/m.sup.2) is added. 
In order to produce the reservoir material, 32.5 parts of a copolymer based on methacrylic esters and dimethylamino-ethyl-methyacrylate (EUDRAGIT E, Rohm Pharma, Germany) are dissolved in 32.5 parts of methanol, and 30 parts of a mixture of toluene 2-octyldodecanol (1:1) are added. Then, 20 parts of the active substance, namely 4-(1-methyl-4-piperidylidene)-4H-benzo 4,5-cyclohepta-1,2-b thiophen-10 (9H)-one-hydrogen-fumarate (Ketotifen HFU), are added and dissolved. The viscosity of the mass is adjusted to 0.55 dPa.s with methyl ethyl ketone. The mass is applied to a non-adhesive side of the above-produced perforated non-woven laminate using a roller in such a layer thickness that, following drying at 65.degree. C., a reservoir layer of 44 g/m.sup.2 is obtained.
In special cases, the reservoir consists only of the complete or partial filling of the pore openings in the laminate which comprises the support layer and the skin adhesion layer, so that the backing layer, which has an adhesive finish, is in direct contact with the support layer. In this embodiment also, the drug-releasing surfaces are on the same level as the skin adhesion surfaces, as is required according to the invention.
The backing layer with the adhesive finish is produced by coating a siliconised paper with an acrylate-copolymer solution (DUROTAK 280-2416, National Starch & Chemical B.V., Netherlands) in ethyl acetate (solids content: 41%) and lining the adhesive layer obtained after drying at 65.degree. C., which has a weight of 30 g/m.sup.2, onto an aluminised polyester film (weight per unit area: 20 g/m.sup.2). The open side is then lined with the laminate comprising the reservoir layer, non-woven fabric and adhesive layer.
The backing layer covering the reservoir on the side away from the skin may be permeable or impermeable. It must be flexible and is mainly used for providing further mechanical stability to the system. If parts of the reservoir or of the incorporated drugs are volatile the backing layer for these drugs must be impermeable. It may have one or several layers. Substances which can be used in its production include polymeric substances, for example polyethylene, polypropylene, polyethylene terephthalate and polyamides. Further possible materials include metal sheets, for example aluminium foil, alone or coated with a polymeric substrate. Permeable backing layers include, for example, textile sheets, such as woven and fleecy materials or even porous polymer materials. The required thickness of the backing layer depends on the material selected, but should be in the range from 5 to 150 micrometers, preferably between 10 and 60 micrometers. If the self-adhesiveness of the reservoir layer is not sufficient for a long-term union with the backing layer, adequate union may be attained using an adhesive intermediate layer, whereby the adhesive forces between the backing and intermediate layers must be greater than those between the skin contact surface and the skin. All physiologically acceptable adhesives which are inert towards drugs and the remaining components of the reservoir are suitable, e.g. those based on rubber, rubber-like synthetic homo-, co- or block-polymers, polyacrylic acid, esters and their copolymers, polyurethanes and silicones. The thickness of the adhesive intermediate layer 10 is preferably between 10 and 100 .mu.m, most preferably between 20 and 40 .mu.m.
Dewan et al. does not specifically teach the incorporation of an antimicrobial. This deficiency is cured by Anhauser et al. 
Anhauser et al.  teach transdermal therapeutic patches having a backing layer, a pressure-sensitive adhesive drug reservoir layer, and a removable protective layer (abstract). The tape-like laminate has a pressure-sensitive adhesive backing layer (1) and a removable protective layer (3), single quadrangular pressure-sensitive adhesive drug reservoir sections (2) are inserted one after the other in the longitudinal direction between the layers (2,3); the clearance between said drug reservoir sections remains constant in the longitudinal direction; their width is calculated such that the backing layer (1) and the removable protective layer (3) project beyond both sides of said sections; the pressure-sensitive adhesive backing layer (1) is first cut by punching in such a way that the punching line (1 a) surrounds the individual drug reservoir sections (2) at an evident distance from their outer dimensions; the the resulting lattice-type refuse of the drug-free pressure-sensitive adhesive backing layer (1) is removed; and subsequently the protective layer (3) is cut in the resultant spaces between the drug reservoir sections (2) (abstract). Anhauser et al. teach substances causing a local or systemic action when applied to the skin, either without or with an absorbifacient, are used as drugs. Examples of substances having a local action include anhydrotics, fungicides, bactericides, and bacteriostats. Substances having a systemic action, for example, are antibiotics, hormones, antipyretics, antidiabetics, coronary vasodilators, cardio-active glycosides, spasmolytics, antihypertensives, psychopharmaceuticals, migraine analgesics, corticoids, analgesics, contraceptives, antirheumatics, anticholinergics, sympatholytic drugs, sympathomimetics, vasodilators, anticoagulants, and antiarrhythmics (see column 3, lines 66-67) and column 4, lines 1-9.

Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious at the time of the invention was made to modify the teachings of Dewan et al. by incorporating a backing layer on a second side of the porous nonwoven layer opposite to the side adjacent to the support layer, the backing layer being sealed against the support layer encapsulating the porous nonwoven material, and an adhesive coating on the exterior of the backing layer for securing the backing layer of the gel delivery device to a surface because Montecalvo et al. teach a perforated medical adhesive tape has a tape backing layer formed from flexible sheet material, e.g., plastic film, and a pressure-sensitive adhesive layer for bonding the adhesive tape to the skin of a patient. The pressure-sensitive adhesive layer is flexible, deformable, elastic and has a permanently tacky surface. The backing layer has a planar outer surface with a multiplicity of upwardly extending protrusions, i.e., minute mounds which are upward deflections in the tape with corresponding upwardly extending, downwardly opening concavities or indentations in its lower surface below each of the protrusions. Each of the protrusions has a pierced opening located at its approximate center. The openings are elevated above the planar surface of the tape, and each opening extends through both the tape backing and the pressure-sensitive adhesive layer to facilitate the diffusion of air and moisture vapor through the tape. The tape is pierced with a multiplicity of heated needles, each having a tapered point. To control the size of the openings, the tape is pierced a predetermined distance by the heated needles. The heat of each needle expands each opening in the adhesive layer by melting and fusing the adhesive around the opening into the greater surrounding cooler mass of the pressure-sensitive adhesive layer (see abstract). One of ordinary skill in the art would have been motivated to do so because Montecalvo et al. teach that such an arrangement on a perforated medical adhesive tape having a tape backing layer formed from flexible sheet material, e.g., plastic film, and a pressure-sensitive adhesive layer will serve bonding the adhesive tape to the skin of a patient. Furthermore, Montecalvo et al. teach that the invention is highly effective using either a porous backing, e.g., cloth or nonwoven tape, or a nonporous backing such as a plastic film, e.g., polyethylene film. The present invention makes it easy to tear the tape in either the machine direction or the cross-machine direction along lines formed by aligned rows and columns of perforations 20. Moreover, the tape 12 remains porous throughout its life and after it has been applied to the skin. In addition, the size of the openings 20, and consequently the porosity of the tape, can be easily and reliably changed by changing the penetration depth of the needles 30. The spacing between the openings 20 can also be changed as desired to adjust the porosity of the tape 12 by changing the spacing between the needles 30 on the roll 42. Reducing the space between the needles 30 will, of course, increase the porosity of the tape. The heat provided by the heaters 44 and 46 can be used to control the size and permanence of the openings 20. If the needles 30 are too cold, it will be more difficult to achieve the desired penetration of the tape 12. Some degree of melting, especially of the adhesive layer 16, is helpful in achieving permanent openings 20. By increasing the needle temperature or by inserting the needles 30 further, larger openings 20 are produced. However, if the needles 30 are too hot, the tape 12 will melt too much around the openings 20 and a residue or charred material may build up on the needles 30 or fire may occur. With typical pressure-sensitive adhesives, the needles 30 do not have to be heated above about 250.degree. C. to 270.degree. C. If typical medical tape is heated above about 270.degree. C., there is a tendency for residue to accumulate on the tape 12 and on the needles 30. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Dewan et al. and Montecalvo et al. teach substantially similar structures with similar layers.
It would have been prima facie obvious at the time of the invention was made to utilize materials as recited in claims 10-12 because Wolter et al. teach the recited materials and the pore size claimed in claim 20. Wolter et al. teach a transdermal therapeutic system is disclosed which comprises an optional flexible backing layer, one or more drug reservoir(s), one or more adhesive layer(s) and optionally a detachable protective layer for the skin contact surface of the flat therapeutically system. The skin contact area of the therapeutically system is a skin contact layer which has one or more non-adhesive drug-releasing section(s) and one or more skin-adhesion section(s), which optionally contain a further drug. A process is disclosed for the production of the system, as well as the use thereof for local or systemic, transdermal administration of drugs in human or veterinary medicine or in cosmetics (see abstract). 
Referring now to FIG. 2, an adhesive layer 4 which ensures cohesion with a drug reservoir layer 5 is arranged under a backing layer 3. The reservoir layer 5 is overlapped by a perforated support layer 6 which has a skin adhesion layer 1 on the skin side thereof. The hollow spaces resulting from perforation are completely filled by material from the drug reservoir 5, which in this case also forms the drug-releasing sections 2, so that drug-releasing sections 2 and skin adhesion sections 1 alternate on a single level of the skin contact surface (apparatus). FIGS. 3 and 4 illustrate a preferred embodiment according to principle B. In this embodiment, a drug-releasing area 8 is interrupted by symmetrically arranged hexagonal skin adhesion section 7. In this case also, the arrangement of the adhesive areas, their distances from one another, their size and their geometric forms are variable and may be changed as required. The structure of the system shown from the skin contact area in FIG. 3 may be appreciated from the greatly enlarged cross-section shown in FIG. 4. A backing layer 9 is provided to an intermediate layer 10, which in turn, contacts a reservoir layer11. Disposed in the reservoir layer 11 are skin adhesion areas 7, which are on a single level with the surface of the drug reservoir 11 and are capable of forming a seal with the skin. The contact areas 7 are thus surrounded by the drug-releasing areas 8. The backing layer covering the reservoir on the side away from the skin may be permeable or impermeable. It must be flexible and is mainly used for providing further mechanical stability to the system. If parts of the reservoir or of the incorporated drugs are volatile the backing layer for these drugs must be impermeable. It may have one or several layers. Substances which can be used in its production include polymeric substances, for example polyethylene, polypropylene, polyethylene terephthalate and polyamides. Further possible materials include metal sheets, for example aluminium foil, alone or coated with a polymeric substrate. Permeable backing layers include, for example, textile sheets, such as woven and fleecy materials or even porous polymer materials. The required thickness of the backing layer depends on the material selected, but should be in the range from 5 to 150 micrometers, preferably between 10 and 60 micrometers. If the self-adhesiveness of the reservoir layer is not sufficient for a long-term union with the backing layer, adequate union may be attained using an adhesive intermediate layer, whereby the adhesive forces between the backing and intermediate layers must be greater than those between the skin contact surface and the skin. All physiologically acceptable adhesives which are inert towards drugs and the remaining components of the reservoir are suitable, e.g. those based on rubber, rubber-like synthetic homo-, co- or block-polymers, polyacrylic acid, esters and their copolymers, polyurethanes and silicones. The thickness of the adhesive intermediate layer 10 is preferably between 10 and 100 μm, most preferably between 20 and 40 μm. 
In the embodiments of the invention according to principle A (in which drug-releasing areas are arranged over a skin-adhesion layer), it has proved advantageous for the adhesion layer to be applied to a support layer which is in contact with the drug reservoir. Arrangements without this support layer are, of course, possible, and may be advantageous with especially stable drug reservoir layers. The support layer has openings, preferably transit pores, which are partially or wholly filled up to the skin contact surface with drug-releasing material. Materials for forming this flexible support layer include, for example paper, plastic and metal sheets or textile sheets. The layer thickness should be between 5 μm and 2 mm, preferably between 10 μm and 500 μm. If a secure union between the drug reservoir layer and the support layer cannot be provided by the self-adhesiveness of the reservoir, it can be achieved by applying an additional adhesive layer between the support material and the drug reservoir, whereby the adhesive forces within the entire system must be greater than those between the skin contact surface and the skin. The adhesive layer may cover the entire area of contact between the drug reservoir layer and the support layer, or it can also be confined to the areas of the support layer parallel to the skin. The adhesive to be used, as with the adhesives of the intermediate layer between the reservoir and the backing layer, must effect greater adhesion within the system than between the skin and the skin contact surface. The thickness of this adhesive layer varies preferably between 10 and 100 μm, especially between 20 and 40 μm. A planar therapeutic system according to claim 9, characterized in that the supporting layer is formed of flexible material selected from the group consisting of paper, textile sheet, metal film, plastic film and laminates thereof (see claim 10). For list of active agents see claims 13-14. In the case where the claimed ranges for pore size “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). One of ordinary skill in the art would have been motivated to use the materials because their intended purpose to prepare the respective layers is conventionally demonstrated as shown by Wolter et al. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Dewan et al. and Wolter et al. teach substantially similar structures with similar layers. With regard to the limitations in the preamble reciting “a self-disinfecting surface mountable liquid gel delivery device”in claim 1, “a self-disinfecting surface mountable door handle cover” in claim 6, and “a self-disinfecting surface mountable door push pad” in claim 17 are nothing but recitations of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case since the device taught by Dewan et al. meets the claimed structure the device of Dewan et al. is capable of performing the alleged intended uses.
It would have been prima facie obvious at the time of the invention was made to utilize the transdermal device of Dewan et al. to deliver antimicrobial agents because Anhauser et al. in a substantially similar transdermal delivery device the delivery of several antimicrobial agents such as antibiotics.  Anhauser et al.  teach transdermal therapeutic patches having a backing layer, a pressure-sensitive adhesive drug reservoir layer, and a removable protective layer (abstract). The tape-like laminate has a pressure-sensitive adhesive backing layer (1) and a removable protective layer (3), single quadrangular pressure-sensitive adhesive drug reservoir sections (2) are inserted one after the other in the longitudinal direction between the layers (2,3); the clearance between said drug reservoir sections remains constant in the longitudinal direction; their width is calculated such that the backing layer (1) and the removable protective layer (3) project beyond both sides of said sections; the pressure-sensitive adhesive backing layer (1) is first cut by punching in such a way that the punching line (1 a) surrounds the individual drug reservoir sections (2) at an evident distance from their outer dimensions; the the resulting lattice-type refuse of the drug-free pressure-sensitive adhesive backing layer (1) is removed; and subsequently the protective layer (3) is cut in the resultant spaces between the drug reservoir sections (2) (abstract). Anhauser et al. teach substances causing a local or systemic action when applied to the skin, either without or with an absorbifacient, are used as drugs. Examples of substances having a local action include anhydrotics, fungicides, bactericides, and bacteriostats. Substances having a systemic action, for example, are antibiotics, hormones, antipyretics, antidiabetics, coronary vasodilators, cardio-active glycosides, spasmolytics, antihypertensives, psychopharmaceuticals, migraine analgesics, corticoids, analgesics, contraceptives, antirheumatics, anticholinergics, sympatholytic drugs, sympathomimetics, vasodilators, anticoagulants, and antiarrhythmics (see column 3, lines 66-67 and column 4, lines 1-9). One of ordinary skill in the art would have been motivated to do so because Anhauser et al. clearly in a substantially similar transdermal device antimicrobial agents and other drugs can be delivered using transdermal devices. It is clear that it is within the purview of one of ordinary skill in the art to delivery different types of actives using these devices. One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings of Dewan et al. and Anhauser et al. teach substantially similar transdermal delivery devices with similar layers for the delivery of different actives.
In light of the forgoing discussion, one of ordinary skill in the art would have concluded that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIGABU KASSA/Primary Examiner, Art Unit 1619